Citation Nr: 0635948	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left foot disability, claimed as left foot 
stress fractures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The decision below addresses the merits of the PTSD claim and 
reopens the left foot disability claim.  The reopened left 
foot disability claim is REMANDED to the RO, via the Appeals 
Management Center, in Washington, D.C. 

In December 2003, the veteran wrote: "My right leg is bad 
now with varicose veins due to my gait because of injury with 
left foot."  It is not clear whether he intended to file a 
service connection claim.  This matter is REFERRED to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  The veteran does not have a PTSD diagnosis consistent 
with DSM-IV.

2.  In March 2000, the RO notified the veteran of a February 
2000 denial of a claim of entitlement to service connection 
for a left foot disability, and of his appeal rights.  No 
appeal was initiated.       

3.  Evidence added to the record after February 2000, on the 
issue of service connection for a left foot disability, is 
neither cumulative nor redundant; relates to an unestablished 
fact necessary to substantiate the claim; and raises a 
reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. 
§§ 1154(b), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125 (2006). 

2.  The February 2000 rating decision denying service 
connection for left foot disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

3.  New and material evidence has been received since 
February 2000 on the issue of service connection for left 
foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Basically, service connection for PTSD requires a specific 
diagnosis of PTSD consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2006).  If it is shown by official 
service records that a veteran personally engaged in combat 
against the enemy, such as by award of combat citations 
(e.g., Combat Infantryman Badge, Bronze Star or Air Medal 
with "V" device), then the allegation as to PTSD stressor, 
alone, provided that it is consistent with the circumstances, 
conditions, and hardships of his service, would be deemed 
sufficient evidence of a stressor.  No stressor verification 
would be needed under such circumstances.  Otherwise, service 
connection for PTSD requires adequate corroboration of a 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

Here, the key basis for denial is the lack of clinical 
evidence of a PTSD diagnosis consistent with DSM-IV.  In 
2004, the veteran underwent a VA compensation and pension 
(C&P) examination in connection with his PTSD claim.  The 
examiner concluded, based on the veteran's contentions that 
he experienced stress of serving in Vietnam during wartime, 
and reportedly was in or near a combat zone (he reported 
attacks on nearby base) and feared for his life, that 
"criterion A" for PTSD is met.  However, the examiner 
ultimately concluded that a PTSD diagnosis is not warranted 
because the veteran is not reported to be re-experiencing 
stress from service; he denies symptoms of avoidance or 
arousal; and he denies that intrusive thoughts about Vietnam 
are interfering with his life.  

Further, while VA clinical records dated within the last 
several years reflect reported depression and anxiety, and 
apparent diagnoses to include PTSD, anxiety reaction, mood 
disorder, and adjustment disorder based upon such reports, 
the C&P examiner explicitly stated that no Axis I DSM-IV 
diagnosis, not limited to PTSD, is warranted.  The VA 
clinical records reflecting various psychiatric diagnoses 
reflect multiple complaints of various stressors like marital 
discord (and couples counseling), physical health problems, 
financial stress, and job stress, but not specific complaints 
of, or clinical findings concerning, Vietnam-related 
stressors.  Such negative evidence strengthens the probative 
value of the underlying rationale for the C&P examiner's 
conclusion that a PTSD diagnosis is not warranted.  And, the 
record does not otherwise reflect clinical evidence 
contradicting the C&P examiner's conclusion that the DSM-IV 
criteria for a PTSD diagnosis are not met.  

Because the veteran does not have a specific PTSD diagnosis 
pursuant to DSM-IV criteria, the claim must be denied.  The 
Board acknowledges that the veteran did serve in Vietnam, 
from September 1968 to September 1969, as reflected in his 
service personnel records, and notes that the record does not 
reflect award of combat-specific citations.  The veteran does 
not specifically contend that he personally engaged in combat 
against the enemy.  Rather, he claims that his PTSD triggers 
consist of stress based on knowledge that his or neighboring 
base(s) were under attack.  He does not actually report that 
he himself witnessed any such attack, or that he saw anyone 
injured as a result of such attack; rather, his contentions 
are vague and seem to be based on purported knowledge of such 
events after the fact.

Although corroboration effort beyond review of the veteran's 
service personnel records has not occurred, the Board 
concludes that, under the circumstances of this case, the 
record is sufficient to decide the case on its merits now.  
Because the C&P examiner concluded that a current PTSD 
diagnosis is not warranted -- even assuming the truth of the 
alleged stressors as reported, without corroboration thereof 
-- further development with respect to stressor corroboration 
would not materially affect the outcome of this case.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
Therefore, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
 
II.  Left Foot Disability - New and Material Evidence

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000, 2006).  If a claim for service 
connection has been previously denied and that decision is 
final, then the claim can be reopened and reconsidered only 
with new and material evidence on that claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers; which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of previous evidence of 
record; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  
Evidence submitted to reopen is generally presumed credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  All evidence received since the last final 
disallowance is considered.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).   

The veteran filed his original left foot disability service 
connection claim in 1982.  That claim was denied in December 
1982, based on failure to appear for a VA compensation and 
pension (C&P) examination as scheduled.  The veteran was 
notified of the decision and of his appeal rights in December 
1982.  He was informed that no further action would be taken 
on his claim unless he expressed willingness to report for 
examination and that, if he did so, an examination would be 
rescheduled and the claim would be reconsidered when the 
examination is completed.  The veteran did not initiate 
appeal of the disallowance of his claim.

In 1999, the veteran filed a claim based on his left foot 
disability and explicitly characterized the disability as 
that arising from left foot stress fractures, which he did 
not do in 1982.  Following examination in November 1999, the 
RO denied the claim.  See February 2000 rating decision.  In 
March 2000, the RO notified the veteran of the decision and 
of his appeal rights.  The record does not reflect return 
communication from the veteran or a representative that could 
be construed as a timely NOD.     

The veteran did not take further action on his left foot 
disability until 2002, when he sought to reopen the claim.  
In Form 21-526, he characterized the claim as one for "left 
foot injury" incurred in basic training in March 1968.  As 
he said, in his 1999 claim, that he had had stress fracture 
injury in basic training in March 1968, it is evident that 
the 2002 claim is based on the same injury as that previously 
claimed in 1999 and denied in 2000.  The RO denied the claim 
in July 2002, and the veteran then perfected appeal thereon.  

Based on the foregoing, the last final denial is the February 
2000 rating decision, and the issue on appeal is new and 
material evidence to reopen the left foot disability claim.  
The Board must find that new and material evidence was added 
to the record after February 2000 to have jurisdiction to 
adjudicate the underlying claim anew, based on a review of 
the whole record.   
    
The Board concludes that new and material evidence has been 
added to the record to permit reopening of the claim, and the 
claim is granted only to that extent.  The record after 
February 2000 includes new evidence in the form of clinical 
opinion addressing the etiology of the claimed left foot 
disability, not of record before February 2000.  Such 
evidence is material as it addresses one criterion for 
service connection.  38 C.F.R. § 3.303 (2006).  A decision on 
merits of the reopened claim is deferred pending evidentiary 
development consistent with the remand order, below. 


The Board need not now decide whether VA complied with duties 
to notify and to assist on the issue of whether new and 
material evidence has been received to reopen the claim.  As 
the Board is acting favorably on that issue by reopening the 
claim, any deficiency in such duties, specifically on the 
issue of new and material evidence to reopen, at this 
juncture, is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. § 20.1102 (2006). 

III.  Duties to Notify and Assist (PTSD)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and any medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask him to provide 
any pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In April 2002, before issuing the rating decision from which 
this appeal arises, VA notified the veteran of basic criteria 
governing service connection.  As a PTSD service connection 
requires particular evidence different from service 
connection generally (stressor verification), the veteran was 
asked to complete the enclosed PTSD stressor questionnaire, 
which he did complete and return.  The letter told the 
veteran and clinical evidence of current diagnosis ("mental 
disability") is needed.  He was also advised that, if he 
identifies the sources of evidence pertinent to the claim, 
then VA would assist him in securing the missing evidence.  
He also was told that the responsibility for claim 
substantiation ultimately is the claimant's, notwithstanding 
VA's duty to assist.

While the April 2002 letter did not explicitly inform the 
veteran that he may submit any pertinent evidence he has -- 
to literally comply with the "fourth element" notice 
requirement -- the Board finds no prejudice occurred due to 
such defect.  The Statement of the Case (SOC) included 
citation of 38 C.F.R. § 3.159, from which the "fourth 
element" is derived.  It also specifically discussed the C&P 
examiner's conclusion that a PTSD diagnosis is not warranted.  
In June 2005, the veteran stated: "Possible future evidence 
will be provided at a future date."  As this statement was 
submitted shortly after the issuance of the April 2005 
Supplemental SOC (SSOC) addressing only the left foot 
disability claim, it may be that the veteran meant that he 
might submit more evidence concerning that claim.  In any 
event, that statement was submitted more than two years after 
the SOC was issued (addressing both PTSD and left foot 
disability).  And, more than one year has passed since that 
statement was filed, and no additional evidence has been 
submitted.  The veteran has not indicated that pertinent 
evidence exists but is missing, and that he needs more time 
to submit it or VA assistance to secure it.  Even as recently 
as in October 2006, his representative submitted additional 
argument, but did not report that additional evidence 
concerning PTSD is forthcoming or is missing from the claims 
file.   

The Board also concedes that VA did not provide the veteran 
notice on what criteria govern evaluation of degree of 
disability and assignment of effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, there can be no 
prejudice stemming from lack of Dingess notice where service 
connection is denied; effective dates for service connection 
and degree of any service-connected disability, and how 
degree of disability is evaluated are relevant once service 
connection is granted.  
  
Based on the foregoing, the Board concludes that the veteran 
was provided content-complying notice during appeal, and no 
prejudice has occurred to the extent there was some notice 
defect.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether a claimant has been 
prejudiced thereby); 38 C.F.R. § 20.1102 (2006) (harmless 
error).     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes the veteran's service 
medical and personnel records, PTSD stressor allegations, VA 
clinical records, and C&P examination findings appropriate to 
the claim.  The record does not indicate other sources of 
missing evidence identified by the veteran as pertinent to 
his PTSD claim.  Thus, the Board concludes that the duty to 
assist was met.      


ORDER

Service connection for PTSD is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for left foot disability, 
claimed as stress fractures, is reopened and is granted only 
to that extent.

REMAND

Left Foot Disability (Reopened Claim)

The veteran contends that he incurred stress fracture injury 
to his left foot during basic training.  Service connection 
may be granted for a disability resulting from injury or 
disease incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Also, service connection may be 
granted presumptively with evidence of manifestation of, 
e.g., arthritis, to a minimum compensable degree within a 
year after discharge, even if arthritis is not diagnosed 
during service.  38 C.F.R. §§ 3.307, 3.309 (2006). 

The veteran's service medical records include a July 1967 
pre-induction medical examination report that discloses no 
pre-existing abnormality concerning the left foot.  Other 
service medical records include a July 1968 medical history 
report does reflect "stress fx" to the left foot.  A 
September 1969 separation medical history report also 
reflects "multiple fractured bones in the left foot" 
incurred at Fort Dix in 1969 (not 1968), and as well, broken 
big toe, left, in December 1968, in Vietnam.  Treatment 
records dated in April 1968 reflect fracture to the second 
and third metatarsals, left foot.  However, as of May 1968, a 
doctor determined that the veteran's stress fractures are 
"well healed or healing," and the September 1969 separation 
medical examination report reflects normal clinical 
evaluation for the musculoskeletal system.  It does not 
document recurrent problems concerning the left foot or 
residuals of stress fracture or "broken" big toe.    

The veteran underwent VA C&P examinations in 2004 and 2005 in 
connection with his left foot disability claim, and the 
examiners concluded, in essence, that diagnostic testing 
(magnetic resonance testing (MRI) and X-ray) does not reflect 
"fracture" or "stress fracture," and thus, the veteran's 
present complaints of progressive foot pain over the last 
decade and a half cannot be clinically linked to 
in-service injury.  The Board also acknowledges a 1999 VA 
radiology result that reflects normal evaluation for the left 
foot.  

The record also indicates, however, that pertinent VA records 
are not in the claims folder.  In a VA Form 21-4142 submitted 
in April 2002, the veteran specifically reported that he had 
left foot X-rays taken at a VA medical facility in West 
Haven, Connecticut when he complained of left foot pain in 
1970.  VA is deemed to be in constructive possession of 
clinical evidence from VA medical facilities, regardless 
whether those records are actually in the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611, 612-613 (1992).  Securing VA 
medical records is part of the VA's duty to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  And, where, as here, the veteran 
has explicitly identified the existence of records he 
believes has bearing on his claim, VA has a duty to assist 
him in securing the missing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Under the circumstances, the Board is of 
the opinion that any missing clinical records should be 
obtained before adjudication of the reopened claim.      

Moreover, as this claim must be placed on remand status, VA 
has an opportunity to ensure that other clinical records are 
associated with the claims file.  In particular, it is noted 
that a C&P examiner referred to 2003 VA MRI and X-ray 
results, which do not appear to be in the claims file.  In 
addition, the report of the triphastic bone scan ordered in 
conjunction with the February 2005 examination is not in the 
claims folder.  As those diagnostic test results are cited by 
the examiner as the main basis for a negative etiology 
opinion, the Board finds that those results should be 
associated with the claims file and the RO must consider them 
in connection with adjudication of the reopened claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that he may submit 
any evidence or information, lay or 
medical, that pertains to his left foot 
problems which is not already in his 
claims file.  Advise him that he can 
identify the custodians or sources of such 
evidence not already of record if he 
desires VA assistance to obtain the 
missing records.  If he does so, then 
assist him in securing the records 
consistent with the duty to assist.      

2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

3.  Ensure that any missing VA medical 
records are associated with the claims 
file.  Compliance with this directive 
includes securing 1970 VA clinical records 
(West Haven, Connecticut), including any 
diagnostic test results; 2003 VA MRI and 
X-ray test results and contemporaneous VA 
clinical records from the New Orleans, 
Louisiana, facility; and 2005 triphastic 
bone scan test results in connection with 
the C&P examination.    

4.  After completing all of the above, 
readjudicate the claim anew, based on a 
review of the entire record.  If the 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case 
(SSOC) that includes governing laws and 
regulations and a discussion of all 
pertinent evidence and information added 
to the record since the April 2005 SSOC 
was issued, and give the veteran and his 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.   
  
The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All claims remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


